DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1/9 recites “the social media feed data”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “the data from the one or more social media feeds”.



Claim 6/14 recites “…the timing of the advertisements”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “…timing of the advertisement”. 

Claims 2-4, 7-8, 10-12 and 15-16 also rejected under 112b for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “analyzing the restaurant data for a business action; retrieve one or more customer profiles; analyze the customer's profile, the one or more social media feeds, and the sensor data to determine a customer's preferences 
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites receiving restaurant data from a database; receiving sensor data from a mobile application; retrieving data from one or more social media feeds; sending the business action, the sensor data, and the social media feed data to one or more machine learning algorithms. The receiving and sending steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The database, mobile application, restaurant server, memory, processor, computing device and machine learning algorithms are also recited at a high level of generality, and merely automates the abstract idea. Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2021/0216920) (paragraph 39-45, 53 and 75-79) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving and sending steps are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependents claims 2/10 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (electronic sensors, mobile device and mobile application are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependents claims 3/11 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (smart-wearable technologies are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependents claims 4/12 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (a natural language processing algorithm, a facial recognition algorithm, an actions algorithm are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependents claims 5/13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (graph based neural network and machine learning algorithms are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependents claims 6/14 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (waitlist manager is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependents claims 7/15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (a picture, an animation, a video, a soundbite, a text, a game recording are recited at a high level of recitation which 
Dependents claims 8/16 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application or providing significantly more limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6-10, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igelman (US 2011/0119133) in view of Moshfeghi (US 2011/0035284), hereinafter “Mosh” in further view of Hassan Salman, “Analysing social media Marketing on twitter using sentiment Analysis”, published by KTH, School of Electrical Engineering and Computer Science on June 6, 2018, hereinafter “Salman”. 
As per claim 1, Igelman discloses a system for advanced advertising, comprising: a database, wherein the database comprises customer profiles and merchant data (paragraphs 3, 16, 42-43, 54, 72, 74 and 81, the system either retrieves user profiles and merchant postings from social network database or its own databases); 
a mobile application (paragraph 10, 12 and 17); and 
a restaurant server comprising a plurality of programming instructions stored on a memory of, and operating on a processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, causes the processor to (paragraph 78, Examiner interprets the LBA server as restaurant server considering merchants subscribe to it): 
receive the merchant data from the database (paragraph 46, merchant posting/tweet is received into the system); 
analyze the merchant data for a business action (paragraph 47, the tweet is analyzed for a location-based offer);
 receive sensor data from the mobile application (paragraph 4 and 10, the location of the user is sent to the system from the mobile telephone system);
 send the business action, the sensor data to one or more natural language processing algorithms (paragraph 10, 12, 18-19, 47-49, the merchant’s tweet and user’s location data are gathered for analysis); 
use the one or more natural language processing algorithms to:
 retrieve one or more customer profiles from the database (paragraph 71-73, the user’s profile are accessed to determine user location);
 analyze the customer's profile and the sensor data to determine a customer's preferences relating to the business action (paragraph 10, 63, 72-73, the customer’s profile and location data are analyzed to determine whether the user is within the geographic location for the location-based marketing);
 identify a candidate set of customers that solve the business action (paragraph 42, 45, 49, 86, qualified users are identified); and 
generate an advertisement for each of the candidate set of customers, relating to the business action (paragraph 42, 45, 49 and 86, messages are sent to the qualified users with the advertisement); and
 send the advertisement to the mobile application (paragraph 42, 45, 49 and 86, the advertisements are sent to the qualified users’ mobile devices).
However, Igelman does not disclose but Mosh discloses a database comprising restaurant data including restaurant advertisement (paragraph 57-59, 92 and 112); retrieve data from one or more social media feeds (paragraph 85-89 and 112, user’s tweets are gathered for analysis); send the social media feed data to one or more algorithms (paragraph 85-89 and 112, the user’s tweets are analyzed by the system to understand context); analyze the one or more social media feeds and sensor data to determine a customer's preferences relating to the business action (paragraph 85-89 and 112, the user’s tweets are analyzed to determine which restaurant ad the user’s would be interested in); generate an advertisement 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mosh in the teaching of Igelman, in order to add the position and orientation information of the mobile and date/time to the content that the mobile generates (please see Mosh abstract).
However, the combination of Igelman does not explicitly disclose that natural language processing is a machine learning algorithm and Mosh does not explicitly disclose that the user’s social media posts are analyzed via natural language processing, but Salman discloses that natural language processing algorithms are a machine learning technique that is used to analyze and classify user social media post (p. 4-6, natural language processing is used to understand the sentiment expressed in users’ social media posts about brands).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Salman in the teaching of Igelman in view of Mosh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Igelman discloses a method for advanced advertising, comprising the steps of: 
receiving the merchant data from the database (paragraph 46, merchant posting/tweet is received into the system); 
analyzing the merchant data for a business action (paragraph 47, the tweet is analyzed for a location-based offer);
 receiving sensor data from the mobile application (paragraph 4 and 10, the location of the user is sent to the system from the mobile telephone system);
 sending the business action, the sensor data to one or more natural language processing algorithms (paragraph 10, 12, 18-19, 47-49, the merchant’s tweet and user’s location data are gathered for analysis); 
using the one or more natural language processing algorithms to:
 retrieve one or more customer profiles from the database (paragraph 71-73);
 analyze the customer's profile and the sensor data to determine a customer's preferences relating to the business action (paragraph 10, 63, 72-73, the customer’s profile and location data are analyzed to determine whether the user is within the geographic location for the location-based marketing);
 identify a candidate set of customers that solve the business action (paragraph 42, 45, 49, 86, qualified users are identified); and 
generate an advertisement for each of the candidate set of customers, relating to the business action (paragraph 42, 45, 49 and 86, messages are sent to the qualified users with the advertisement); and
 send the advertisement to the mobile application (paragraph 42, 45, 49 and 86, the advertisements are sent to the qualified users’ mobile devices).
However, Igelman does not disclose but Mosh discloses restaurant data including restaurant advertisement (paragraph 57-59, 92 and 112); retrieving data from one or more social media feeds (paragraph 85-89 and 112, user’s tweets are gathered for analysis); sending the social media feed data to one or more algorithms (paragraph 85-89 and 112, the user’s tweets are analyzed by the system to understand context); analyzing the one or more social media feeds and sensor data to determine a customer's preferences relating to the business action (paragraph 85-89 and 112, the user’s tweets are analyzed to determine which restaurant advertisement the user would be interested in); generating an advertisement for each of the candidate set of customers, relating to the business action, further containing data from the respective customer's profile, the one or more social media feeds, or both (paragraph 59 and 61, a personalized ad is generated for the user which includes the user’s name).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mosh in the teaching of Igelman, in order to add the position and orientation information of the mobile and date/time to the content that the mobile generates (please see Mosh abstract).
However, the combination of Igelman does not explicitly disclose that natural language processing is a machine learning algorithm and Mosh does not explicitly disclose that the user’s social media posts are analyzed via natural language processing, but Salman discloses that natural language processing algorithms are a machine learning technique that is used to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Salman in the teaching of Igelman in view of Mosh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2/10, Igelman discloses wherein the sensor data comprises data from electronic sensors 25contained within a mobile device running the mobile application (paragraph 4, 10, 49, GPS devices are used in mobile device to get location as well as IP addresses) (Mosh also discloses the same limitation at paragraph 36, 43, 60 and 93). 
As per claim 4/12, Igelman discloses wherein the one or more machine learning algorithms is selected from a list comprising of a natural language processing algorithm, a facial recognition algorithm, an actions algorithm, and any combination thereof (paragraph 47, 57, 68 and 83, the system uses a natural languages processor to analyze the posts).
As per claim 6/14, Igelman discloses a waitlist manager that prioritizes the timing of the 10of advertisements (paragraph 45, the location-based advertisement database acts as a waitlist manager as it stores advertisements for merchants and waits until a targeted user is identified to generate the advertisement for the user).
As per claim 7/15, Igelman does not disclose but Mosh discloses wherein the data from the respective customer's profile, the one or more social media feeds, or both in the 
As per claim 8/16, Igelman does not disclose but Mosh discloses wherein the restaurant data is selected from a list comprising of staff data, inventory data, sales data, meal prep data, real-time feed data, and any combination thereof (paragraph 88-89, sales data for the sale of pastries) (please see claim 1 rejection for combination rationale).
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igelman (US 2011/0119133) in view of “Mosh” and Salman, as disclosed in the rejection of claim 2, in further view of Li (US 2020/0349937).
As per claim 3/11, Igelman in view of Mosh and Salman do not disclose but Li discloses wherein the sensor data also comprises smart-wearable technologies (paragraph 34 and 41, the devices can be a mobile device or a smartwatch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Li in the teaching of Igelman in view of Mosh and Salman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igelman (US 2011/0119133) in view of “Mosh”, Salman and Li (US 2020/0349937), as disclosed in the rejection of claim 4, in further view of Ravi (US 2020/0042596) and Bronstein (US 2021/0049441).
As per claim 5/13, Igelman in view of Mosh, Salman and Li does not disclose but Ravi discloses a graph-based neural network, wherein the graph- based neural network uses the one or more machine learning algorithms to determine emotions and intentions of the customers (paragraph 79-82, 112, 123, 126, the system uses GNN to interprets text inputs in order to determine the user’s intent and emotions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a graph-based neural network, wherein the graph- based neural network uses the one or more machine learning algorithms to determine emotions and intentions of the customers as in Ravi in the system executing the method of Igelman in view of Mosh, Salman and Li. As in Ravi, it is within the capabilities of one of ordinary skill in the art to add a graph based neural network to a natural language processings to determine emotions and intent to Igelman in view of Mosh, Salman and Li’s invention with the predictable result of determining emotions and intent from natural language using machine learning as needed in Igelman in view of Mosh, Salman and Li.
However, Igelman in view of Mosh, Salman, Li and Ravi does not disclose but Bronstein discloses a graph-based neural network, wherein the graph- based neural network uses the one or more machine learning algorithms to determine relations of the customers (paragraph 47, 53, 61, 190 and 227, social graph of the user is determined).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bronstein in the teaching of Igelman in .
Conclusion
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document 
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628